Citation Nr: 1433868	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected rheumatic valvulitis with mitral regurgitation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in September 2011 and October 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remands and will proceed to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for rheumatic valvulitis with mitral regurgitation (valvulitis), which is currently rated 60 percent disabling.  

2.  The Veteran's service-connected disability is not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational background. 


CONCLUSION OF LAW

The schedular criteria for TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2008.  The Veteran was also provided a "Section 5103" notice letter in October 2013 that explained what evidence was needed to substantiate a TDIU request; the matter was subsequently readjudicated in a February 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims files.  He has not identified any pertinent evidence that is outstanding.  VA examinations and medical opinions were provided in August 2013, November 2011, and October 2008, addressing the TDIU claim.  The Board finds these examinations and medical opinions, taken together, are adequate for rating purposes, as the examiners expressed familiarity with pertinent medical history, and conducted thorough medical examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Where these percentages are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable, the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded.  Id.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant claim, the Veteran is service-connected for a single disability, valvulitis, rated at 60 percent.  Accordingly, he meets the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).
 [The Board notes that the record contains a February 2014 rating decision proposing to reduce the Veteran's rating for valvulitis to 20 percent.  As that reduction has not yet taken place, it is not relevant to this appeal.]  The analysis therefore progresses to whether the service-connected disability is of such nature and severity as to preclude the Veteran from participating in any regular substantially gainful employment and render him individually unemployable.

The Veteran contends that he is unemployable due to heart disease generally.  The record reflects separate diagnoses of valvulitis and coronary artery disease (CAD)/angina.  In the Board's October 2012 remand, the AOJ was instructed to formally adjudicate a claim of service connection for CAD prior to readjudicating the matter of TDIU.  In a February 2014 rating decision, service connection for CAD was denied.  Thus, consideration of TDIU rating encompasses solely the level of disability caused by valvulitis.

VA treatment records from May 2006 through December 2013 note a history of valvulitis and ongoing treatment for CAD, status post bypass surgery, angina, anemia, and hypertension; there is no record of treatment for valvulitis or other valvular disease.

On October 2008 VA examination, the examiner discussed echocardiogram findings from August 2008, noting normal global left ventricular function and preserved global right ventricular function.  The 

aortic valve showed some focal thickening, but opened well.  Peak velocity was 1.6 M/S.  Mitral valve leaflets were normal, as was the annulus with a trace only of mitral regurgitation.  Mitral filling pattern showed some slight impaired relaxation.  Tricuspid valve was normal and the pulmonic valve showed no pulmonic regurgitation.  [In addition, there was] concentric LVH, dilated left atrium, and normal wall motion with LVEF of 57% by single plane MOD and 59% by the TEICHOLV method.  Aortic sclerosis was noted without stenosis.  Mitral inflow and tissue Doppler C/W diastolic dysfunction noted.

The examiner noted a past history of angina, dyspnea, fatigue, and dizziness, but not syncopal spells.  The Veteran had two prior coronary artery bypass grafts.  There was no recent history of congestive heart failure, rheumatic heart disease, or arrhythmia and no history at all of myocardial infarction, syphilitic heart disease, hypertensive heart disease, hypothyroid problems affecting the heart, heart valve surgical replacement, or diagnosed cardiomyopathy.  Metabolic equivalents (METs) were estimated at 3 to 4.  

On physical examination, the Veteran's heart had a regular rhythm and rate "with no murmur, gallop, or rub noted.  Not enlarged to percussion.  Carotid pulses 2/4 and equal. No peripheral edema noted.  No active varicosities.  Pedal pulses, although weak, were equal bilaterally."

The examiner opined that the Veteran was unemployable due to unstable CAD and (non-service-connected) anemia, "and not the valvular heart disease," because "minimal effects of mitral regurgitation [were] noted on current echocardiogram."  The examiner also noted that non-service-connected orthopedic disabilities contributed to the Veteran's unemployability with respect to manual labor.

On November 2011 VA examination for ischemic heart disease, the examiner noted that the Veteran's valvular heart disease was mild, per the August 2008 echocardiogram.  Results of a February 2011 echocardiogram, showing a left ventricle ejection fraction of 56 percent, were noted.  His METs were estimated at 1 to 2.  Notably, the examiner concluded that the Veteran's (non-service-connected) CAD would not preclude him from performing sedentary work.

In its October 2012 remand instructions, the Board instructed the AOJ to seek clarification as to whether the Veteran's METs were related to his valvulitis or his CAD.  The November 2011 VA examiner provided an updated opinion in August 2013, in which she referenced the August 2008 echocardiogram, previously discussed, and stated that his valvulitis "is of no significant consequence and most likely has no impact on [his] heart disease or METs."  The examiner noted that "VA cardiology notes since 2000 do not mention murmurs on exam or any pathology due to valvular heart disease."  Consequently, the examiner attributed the Veteran's METs entirely to his CAD.  

The Board finds that the 2008, 2011, and 2013 VA medical opinions have substantial probative weight against the claim for TDIU, as they, taken together, took into account the Veteran's complete disability picture, conducted thorough examinations describing the Veteran's physical limitations as a result of his service-connected and non-service-connected disabilities, and included sufficient explanations of rationale differentiating between the effects of the Veteran's service-connected valvulitis and non-service-connected CAD.  

The Board has considered the Veteran's September 2011 brief, in which he asserted (through his representative), "that his valvular condition cannot be separated from his coronary artery disease."  However, the Veteran had not demonstrated that he has the specialized education, training, or experience required to competently draw such conclusion.  38 C.F.R. § 3.159(a).  Consequently, the Veteran's assertion is not entitled to probative weight.  In contrast, the August 2013 VA examiner, a medical professional, opined that the effects of the valvular condition could be separated from the effects of CAD, and that the valvular condition "was of no consequence."  

Furthermore, the only determination of unemployability in the record, the October 2008 VA examination, based such finding on a combination of the Veteran's CAD, anemia, and orthopedic disabilities, none of which are service connected.  Thus, the Board finds that there is no competent evidence of record to support the Veteran's claim that he is unemployable due to service-connected valvulitis.

In sum, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to TDIU is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


